Citation Nr: 0120781	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  01-05 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $2,130.00, to 
include whether the overpayment was properly created.


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


REMAND

The veteran had active duty from February 1945 to April 1946.

This case arises before the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 decision of the Committee on 
Waivers and Compromises (Committee) of the San Juan, Puerto 
Rico, Department of Veterans Affairs (VA) Regional Office 
(RO), that denied entitlement to waiver of recovery of an 
overpayment of improved pension benefits in the amount of 
$2,130.00.

Appellate review of the veteran's claim at this time would be 
premature.  He has questioned the amount and/or existence of 
the indebtedness.  He maintains that he had unreimbursed 
medical expenses in 2000, which were not considered by the RO.  
See Statement in Support of Claim, dated February 22, 2001.  
Additionally, in November 2000 he stated that his wife 
received Social Security benefits, but was not in receipt of 
retirement benefits in the amount of $1,188.00 per year.  The 
RO has not yet addressed this issue. 

A debtor may dispute the amount or existence of a debt, which 
is a right that may be exercised separately from a request 
for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) 
(2000).  An informal dispute as to the amount or existence of 
the debt is defined in Department regulations as a 
communication in writing that questions whether the debtor 
owes the debt or whether the amount is accurate.  Ibid.  In 
light of the foregoing contentions, the Committee must 
address the issue of the amount or existence of the debt in 
concert with the waiver claim.  See Schaper v. Derwinski, 
1 Vet. App. 430 (1991); Smith v. Derwinski, 1 Vet. App. 267 
(1991); VAOGCPREC 6-98 (April 24, 1997).  A grant or denial 
of a waiver presupposes the propriety of the creation of the 
indebtedness in the first instance.  See Parker v. Brown, 7 
Vet. App. 116 (1994)(finding that a claim is intertwined only 
if the RO would have to reexamine the merits of any denied 
claim which is pending on appeal before the Board).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  Adjudicate the veteran's claim 
concerning the amount and existence of 
the overpayment in issue, undertaking 
such development as is necessary in order 
to adjudicate the issue.  In so doing, 
address the veteran's contentions that he 
had unreimbursed medical expenses in 2000 
which were not considered by the RO, and 
that his wife was not in receipt of 
retirement benefits in the amount of 
$1,188.00 per year.  Provide an 
accounting to the veteran, explaining the 
amount of the overpayment and how it was 
calculated.  If the determination is 
adverse to the veteran, notify him of the 
determination and of his appellate 
rights, including the need to file a 
notice of disagreement and, following 
issuance of a statement of the case, a 
substantive appeal within an appropriate 
period of time in order to assure 
appellate review of this claim in 
conjunction with the current appeal.

2.  Notify the veteran of the information 
and evidence needed to substantiate his 
waiver claim and of what part of such 
evidence the Secretary will attempt to 
obtain on his behalf.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).  The notice should include 
informing him of the need for an updated 
Financial Status Report, VA Form 20-5655, 
with any additional supporting 
documentation regarding current income 
and expenses.  

3.  Review the file to determine whether 
further notification or development may be 
required, and undertake it if it is 
required.  Then, readjudicate the 
veteran's claim requesting waiver of 
recovery of the overpayment of improved 
pension benefits.  Supporting analysis and 
explanation for the decision must be 
provided.  If the findings remain adverse 
to the veteran, provide him a supplemental 
statement of the case and an opportunity 
to reply thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

